8 Ill. App. 2d 563 (1956)
132 N.E.2d 30
Albert F. Schultz, Administrator of Estate of Wayne E. Schultz, Deceased, Plaintiff-Appellee,
v.
Henry Stephan, Administrator of Estate of Henry Stephan, Jr., Deceased, Kenosha Auto Transport Corporation, Robert E. Livingston, Defendants, Henry Stephan, Administrator of Estate of Henry Stephan, Jr., Deceased, Defendant-Appellant.
Gen. No. 10,870.
Illinois Appellate Court  Second District.
February 15, 1956.
Released for publication March 5, 1956.
Hinshaw, Culbertson, Moelmann & Hoban, and Snyder, Clarke & Dalziel, for defendant-appellant.
Perry L. Fuller, of counsel.
*564 Winston, Strawn, Black & Towner, for plaintiff-appellee.
George B. Christensen, Frank B. Gilmer, Gerard E. Grashorn, and Edward J. Wendrow, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.